Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 1/19/2021 has beenentered.
Status of the Claims
Claims 1-25 are pending.
Allowable Subject Matter
Claims 1-25 are allowed for the following reasons:
Independent claim 1 recites a system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, configure the one or more processors to perform operations comprising: 

receiving from a device, a voice input including a comment related to equipment; 
determining an identity of a person associated with the device; 
identifying the equipment related to the comment; 
based on determining the identity of the person associated with the device, retrieving, for responding to the voice input, one of the plurality of respective emotion-recognition machine learning models, the retrieved respective emotion-recognition machine learning model determined to have been trained by the identified person; 2Appl. No. 16/121,837HTA-11536 Amendment dated January 19, 2021 Reply to Office Action of October 21, 2020 
using the retrieved emotion-recognition machine learning model customized for the identified person to determine whether an emotion classification associated with the voice input is classified as normal or non-normal; 
converting the voice input to text and providing the text and an indication of the emotion classification as input to one or more additional machine learning models to determine, at least in part, a response to the voice input for instructing at least one of a repair or maintenance action for the equipment, wherein a first repair or maintenance action for the equipment is determined based on the emotion classification being classified as normal, and a second, different repair or maintenance action for the equipment is determined based on the emotion classification being classified as non-normal; 
composing a text instruction for responding to the voice input based on the determined response to the voice input; 
converting the text instruction to an audio speech file; 
sending the audio speech file to the device for presentation on the device; 
determining whether the device is an augmented reality (AR)-capable device; and 
based on determining that the device is AR-capable, sending one or more augmented reality (AR) objects to the device in association with the instruction sent to the device, the one or more AR objects including one or more images related to the equipment.
Independent claim 11 recites a method comprising: 
receiving, by one or more processors, from a device, speech sound patterns corresponding to a voice input related to equipment; 
determining an identity of a person associated with the device; 
identifying the equipment related to the voice input; 
using an emotion-recognition machine learning model customized for the identified person to determine whether an emotion classification associated with the voice input is classified as normal or non-normal; 
using at least one of the received speech sound patterns or a text conversion of the speech sound patterns, along with an equipment history of the identified equipment and the determined emotion classification, as input to one or more machine learning models to determine, at least partially, an instruction related to the equipment for instructing at least one of a repair or maintenance action for the equipment, wherein a first repair or maintenance action for the equipment is determined based on the emotion classification being classified as normal, and a second, different repair or 7Appl. No. 16/121,837HTA-11536Reply to Office Action of October 21, 2020maintenance action for the equipment is determined based on the emotion classification being classified as non-normal; 
sending, to the device, the instruction related to the equipment as an audio file for playback on the device; 
determining, by the one or more processors, whether the device is an augmented reality (AR)-capable device; and 
based on determining that the device is AR-capable, sending one or more augmented reality (AR) objects to the device in association with the instruction sent to the device, the one or more AR objects including one or more images related to the equipment.
Claim 19 recites one or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, program the one or more processors to perform operations comprising: 
receiving, from a device, speech sound patterns corresponding to a voice input related to equipment; 

identifying the equipment related to the voice input; 
using an emotion-recognition machine learning model customized for the identified person to determine whether an emotion classification associated with the voice input is classified as normal or non-normal; 
using at least one of the received speech sound patterns or a text conversion of the speech sound patterns, along with an equipment history of the identified equipment and the determined emotion classification, as input to one or more machine learning models to determine, at least partially, an instruction related to the equipment for instructing at least one of a repair or maintenance action for the equipment, wherein11Appl. No. 16/121,837HTA-11536Reply to Office Action of October 21, 2020 a first repair or maintenance action for the equipment is determined based on the emotion classification being classified as normal, and a second, different repair or maintenance action for the equipment is determined based on the emotion classification being classified as non-normal; 
sending, to the device, the instruction related to the equipment as an audio file for playback on the device; 
determining whether the device is an augmented reality (AR)-capable device; and 
based on determining that the device is AR-capable, sending one or more augmented reality (AR) objects to the device in association with the instruction sent to the device, the one or more AR objects including one or more images related to the equipment.
Abstract, ¶45 and ¶48). In one example, when a sheet feed jam occurs in the image forming apparatus 201, if the user's emotional condition is judged as "ordinary", it is judged as a problem at a not-very high emergency degree, and the correspondence is brought into "reservation". However, when the user's emotional condition is judged as "angry", the emergency degree rises and the measure of "telephone correspondence" is a recommended support (¶48).
However, in combination with the modification of Gong’s enterprise application by Lewis to provide repair or maintenance actions of a particular equipment, US 2009/0323103 A1 do not disclose or render obvious the combination of limitations set forth in claims 1, 11, and 19. Therefore, claims 1-25 are allowed.
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/25/2021